DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method and apparatus for wireless communication at a base station that determines a window of time for arrival of uplink signals wherein the window of time includes a start based on the first expected time of arrival for a first uplink signal from a first location within a cell associated with the base station and an end based on a second expected time of arrival for a second uplink signal from a second location within the cell and receiving an uplink signal and detecting a false base station based on the uplink signal being received outside of the window of time for the arrival of uplink signals corresponding to Fig. 8 of the Applicant’s Specification, classified in H04W64/003 or G01S5/02216 or H04L5/0048 or H04W12/122 or H04W74/0833 or H04L5/0007 or H04L5/0078 or H04W4/023 or H04W4/06 or H04W36/08 or H04W56/0045 or H04W74/0891. 

II. Claims 16-25, drawn to a method and apparatus for wireless communication at a base station that determines a timing advance based on a cell radius of the base station, determines a timing advance threshold associated with detection of a false base station by a user equipment, the timing advance threshold being longer than the timing advance based on the cell radius of the base station and transmitting the timing advance threshold to the UE for the detection of the FBS by the UE corresponding to Fig. 9 of the Applicant’s Specification, classified in H04W64/003 or G01S5/02216 or . 


The inventions are independent or distinct, each from the other because:
Inventions l and ll are directed to related methods and apparatus for detection of a false base station. 

The related inventions are distinct if: 
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  
See MPEP § 806.05(j). 

In the instant case, the inventions as claimed are distinct as they have a materially different design and mode of operation and do not overlap in scope and are not obvious variants of each other as each of the invention group l and invention group ll are performing substantially different functionalities in the process of detection of a false base station as is evident by the different claimed limitations present in each of the invention group that is not present in the other where it is evident that the detection of a false base station and the steps involved in said detection is performed in a different manner for each of the invention groups.  


The examiner directs the applicant to MPEP 808.02 seen below:
808.02    Establishing Burden [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645